NO. 80-24

           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1980



DAVID EUGENE MALLEY,
                       Respondent and Appellant,
            -vs-
PATRICIA MARIE MALLEY,
                       Petitioner and Respondent.




Appeal from:   District Court-Of t h e 'First Judicial District,
               In.and For the County of Lewis and Clark,
               The Honorable Peter G. Meloy, Judge presiding.

Counsel of Record:
         For Appellant:
               David E. Malley, Pro Se, Helena, MJntana
         For Respondent :
               William McCarvel, Spokane, Washington



                               Submitted on Briefs:   July 10, 1980
                                           ~ecided:NOV    1 8 1980

Filed:   ROV 18



            .fl.-&
                                  Clerk
Mr. J u s t i c e D a n i e l J . S h e a d e l i v e r e d t h e O p i n i o n o f t h e C o u r t .



               David Eugene M a l l e y , a p p e a r i n g p r o s e t a p p e a l s f r o m a n
o r d e r of p r o p e r t y d i s t r i b u t i o n e n t e r e d by t h e L e w i s and C l a r k
County D i s t r i c t C o u r t       upon      the dissolution               of    h i s marriage.

Because        there       is no       transcript            of     this      hearing,            we    are
c o m p e l l e d t o v a c a t e t h e judgment and o r d e r a n o t h e r h e a r i n g s o
t h a t a r e c o r d c a n be made.
               The w i f e , P a t r i c i a M a r i e M a l l e y , f i l e d f o r d i s s o l u t i o n
o f t h e m a r r i a g e on A p r i l 3 , 1 9 7 9 .         The c o u p l e had b e e n m a r r i e d

s i n c e J u n e 2 6 , 1 9 7 5 and had no c h i l d r e n .              Each p a r t y , h o w e v e r ,
had     been      previously          married,         and      each       had      children           by   a

previous marriage.                 Neither        t h e wife nor           t h e husband          adopted
any     of     the     other's         children.              The      husband           is   a    sales
r e p r e s e n t a t i v e and t h e w i f e i s a s e c r e t a r y .
               The husband          did     not     f o r m a l l y respond         to    the wife's
p e t i t i o n for dissolution, but participated                           i n two t r i a l c o u r t

hearings.         The w i f e was r e p r e s e n t e d by c o u n s e l a t t r i a l and i s
now r e p r e s e n t e d by c o u n s e l i n t h i s a p p e a l .           There is pending
before       u s a motion         t o d i s m i s s by w i f e ' s        counsel because t h e
h u s b a n d h a s f a i l e d t o " c i t e any p l e a d i n g ,         evidence,         or t r i a l
t e s t i m o n y which would s e r v e a s a b a s i s f o r h i s a r g u m e n t . "                 The
wife's       counsel wants           us    to     dismiss         this     appeal        because        the
husband h a s n o t r a i s e d any r e v i e w a b l e i s s u e s .            But t h e i s s u e he

r a i s e s ( t h e f a i r n e s s of t h e p r o p e r t y d i s t r i b u t i o n d e c r e e ) can
o n l y be     r e v i e w e d where t h e r e      is a record of                t h e proceedings

below.       I t would be u n f a i r t o t h e e x t r e m e t o d i s m i s s t h e a p p e a l

and d e n y any r e l i e f t o t h e h u s b a n d w h e r e t h e f a i l u r e t o h a v e a
r e c o r d c a n n o t be l a i d a t h i s d o o r s t e p .       W should n o t have t o
                                                                      e
remind a s u c c e s s f u l p a r t y t o l i t i g a t i o n i n D i s t r i c t C o u r t , t h a t
t h e judgment o b t a i n e d i s p l a c e d i n j e o p a r d y where t h e r e i s no
record of t h e proceedings.
               F o l l o w i n g t h e two h e a r i n g s c o n c e r n i n g a p p o r t i o n m e n t o f

t h e m a r i t a l a s s e t s , t h e w i f e t h r o u g h c o u n s e l , and t h e h u s b a n d ,
p r o s e , s u b m i t t e d p r o p o s e d f i n d i n g s and c o n c l u s i o n s .      The t r i a l

c o u r t v i r t u a l l y a d o p t e d v e r b a t i m t h e f i n d i n g s and c o n c l u s i o n s
p r o p o s e d by c o u n s e l f o r t h e w i f e .        The h u s b a n d now c o n t e n d s i n
this      appeal        that      the        trial      court       entered       an     inequitable
property        division.               He     claims      his      "pocket       is     now        empty."

A l t h o u g h he h a s n o t f i l e d a b r i e f         i n t h i s Court, he a s k s t h i s
C o u r t t o r e v i e w t h e f i n d i n g s and c o n c l u s i o n s o f t h e t r i a l c o u r t

and     remand        the    case       for      a     redetermination           of     the     property
distribution.
               Unfortunately,                   we     cannot       review        the         husband's

c o n t e n t i o n s because       a    trial         record    is necessary            t o do t h i s .

But     that     is    not     the      husband's          fault.          In    Matter        of     Geary
( 1 9 7 7 ) , 1 7 2 Mont. 204, 562 P.2d 821, w e s t r e s s e d t h e need f o r a
t r i a l record:
               "Without a t r a n s c r i p t , t h i s Court is placed i n
               t h e p o s i t i o n of a t t e m p t i n g t o r e c o n s t r u c t a
               r e c o r d on a p p e a l .    Such a t a s k b e i n g o f t e n
               i m p o s s i b l e and u n n e c e s s a r y , t h e r i g h t t o a p p e a l
               becomes i l l u s o r y , a r i g h t w i t h o u t s u b s t a n c e . "
That p r i n c i p l e a p p l i e s equally here.               I n Matter of Guardianship
o f G u l l e t t e ( 1 9 7 7 ) , 1 7 3 Mont. 1 3 2 , 566 P.2d 3 9 6 , w e r e v e r s e d a

contested          custody         case         because       the    hearing           had     not    been
recorded s o a s t o e n a b l e e f f e c t i v e a p p e l l a t e review.                    W e noted

i n G u l l e t t e , t h a t t h e D i s t r i c t C o u r t i s by s t a t u t e , a c o u r t o f
record,        and t h i s     implies          that a      record        will    be    k e p t of      the

proceedings.                Recently,           in    Schneider      v.    Ostwald           ( C a u s e No.
80-118,       Decided October 8 ,                    1980), we s e t aside a t r i a l court
contempt o r d e r b e c a u s e t h e contempt o f c o u r t p r o c e e d i n g s were
not recorded.
               W must r e a c h
                e                            t h e same r e s u l t h e r e .         The r e c o r d     is

s i l e n t a s t o why a c o u r t r e p o r t e r was n o t p r e s e n t .               But r e a s o n s
aside, the f a i l u r e t o record the property d i s t r i b u t i o n hearings
has    effectively       denied       the   husband     appellate      review     of   the
t r i a l c o u r t ' s judgment.
             The judgment           i s v a c a t e d and t h e c a s e remanded f o r   a
full    hearing,      with     proceedings        to   be   reported     in   a   manner
s o t h a t a p p e l l a t e review can reach t h e i s s u e s .
Mr. Justice John Conway Harrison dissenting:
     I dissent.
     Viewing the record here, we have an appellant who has
previously had experience in a divorce proceeding, appearing
pro se in this case, and now putting the trial court in error
for failing to distribute the property properly.   The majority
rely on our previous holding in In Matter of Guardianship of
Gullette (1977), 173 Mont. 132, 566 P.2d 396, a case involv-
ing the guardianship of children.   I find our holding in that
case clearly distinguishable. Here, appellant was offered
a full and complete opportunity by the District Court to
present his case, to file objections and to    have the court
consider findings of fact and conclusions of law, prior to
the District Court's adoption of same.   As I understand the
law, failure to object to the court's findings and conclusions
bars the raising of the issue on appeal.
    What the majority holds is that whenever a court reporter
is not present, the case will be reversed for lack of a record
to be reviewed.   This is directly contrary to the presumption
of correctness of the judgment of the District Court.   Here,
appellant went through two hearings without objections and
now seeks reversal on a technicality.
     I would affirm.




Mr. Chief Justice Frank I. Haswell dissenting:
      I concur in the foregoing dissent of Mr. Justice John
Conway Harrison.

                                 Chief Justice                  \\